In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. The respondent was admitted to the Bar by this court on December 16, 1953. Generally stated, the three charges of misconduct are as follows: (1) conversion to his own use of the escrow funds of five different clients; neglecting various clients’ matters; issuing escrow checks on eight occasions in amounts ranging from $542 to $6,000 to clients and others, which checks were returned for insufficient funds; failing to account to clients and others for escrow funds; and failing to return unearned fees; (2) failing to maintain a duly constituted escrow account; commingling clients’ funds; and issuing 130 checks which were returned for insufficient funds; and (3) falsely testifying before petitioner’s subcommittee. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges, and not even to appear in this proceeding, the charges must be deemed established. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J, Hopkins, Martuscello, Latham and Damiani, JJ, concur.